DETAILED ACTION
	Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The replacement sheet of drawings filed 06/27/2022 has overcome the objection to the drawings. The objection to the drawings has been withdrawn.
	The amendments to the specification have overcome the objections. The objections to the specification have been withdrawn.
	The amendment to claim 6 has overcome the objection. The objection to claim 6 has been withdrawn.

Response to Arguments
Applicant’s arguments, see the section titled “The rejection of claims 3-5 under 35 U.S.C. 112(b) can be withdrawn” on page 8 of the reply filed 06/27/2022, with respect to the rejections of claims 3-5 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 3-5 under 35 U.S.C. 112(b) have been withdrawn in light of the amended claims.

Applicant’s arguments, see the section titled “The rejection of claims 13-16 under 35 U.S.C. 112(f) can be withdrawn” from pages 8-9 of the reply filed 06/27/2022, with respect to the rejection of claims 13-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Although examiner notes that claims 13-16 are not rejected under 35 U.S.C. 112(f) as indicated by applicant, and are instead previously rejected under 35 U.S.C. 112(b) due to their interpretation under 35 U.S.C. 112(f), the examiner agrees that one of ordinary skill in the art before the effective filing date of the claimed invention would understand that the specification inherently includes at least one processor or computing device to perform the functions of the modules and units described therein to support the newly amended paragraph [0076.01] added to the specification, and would not introduce new matter. Therefore, the rejection of claims 13-16 under 35 U.S.C. 112(b) have been withdrawn. 

Applicant's arguments, see the section titled “The rejection of claims 1-12 under 35 U.S.C. 101 can be withdrawn” from pages 9-10 of the reply filed 06/27/2022, with respect to the rejection of claims 1-12 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that, because Applicant’s specification recites in paragraph [0004] the generation of mapping requires the processing of a very large amount of data in a short space of time, that the subject matter of claim 1 cannot practically be performed in the human mind. However, the examiner understands that, for example, the amount time or amount of processing required to 
perform the method of claim 1 is not limited by the claim as drafted, and would not influence the ability of performing the method as claimed in the human mind.
	Additionally, Applicant amended using an identification module to perform the “identifying” step, and using an evaluation module to perform the “evaluating” step of the method. However, the examiner understands that performing the method via a generic processor or computer recited at a high level of generality, as is the case with the identification module and evaluation module, does not integrate the abstract idea into a practical application.
	Therefore, the rejection of claims 1-12 under 35 U.S.C. 101 are maintained. See the rejections as set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
•	“a segment identification module configured to identify a segment representing a distribution interval of probable values relating to the measured potential position and extending according to only one of the two dimensions of the coordinate system of the sensor” in claim 13 (See identification module 20 in, for example, paragraphs [0042] and [0076.01] of the specification);
•	“a module configured to evaluate a probability of occupancy of each of a plurality of potentially occupied cells of the occupancy grid, penetrated by the segment” in claim 13 (See evaluation module 30 in, for example, paragraphs [0043] and [0076.01] of the specification);
•	“a unit for determining the features of a segment portion included in the potentially occupied cell” in claim 13 (See unit 31 in, for example, paragraphs [0043] and [0076.01] of the specification);
•	“a unit for determining a probability of occupancy of the potentially occupied cell as a function of the segment portion and using the probability density function” in claim 13 (See unit 32 in, for example, paragraphs [0043] and [0076.01] of the specification);
•	“a module for detecting an obstacle in the environment on the basis of the generated mapping” in claim 14 (See module 50 in, for example, paragraphs [0044] and [0076.01] of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Regarding claim 1, the claim falls under a statutory category as it recites a method including at least one step.
Step 2a) Prong One: Claim 1 recites a judicial exception. The claim recites:
identifying a segment representing a distribution interval of probable values relating to the measured potential position, wherein the segment extends according to only one of the two dimensions of the coordinate system of the sensor, wherein the probable values relate to the measured potential position associated with probability values given by a probability density function that can be represented by a curve having an apex which corresponds to the measured potential position, wherein the identified segment penetrates a subset of potentially occupied cells of the occupancy grid;
for each potentially occupied cell of the subset, evaluating a probability of occupancy of the potentially occupied cell by
determining features of a segment portion included in the potentially occupied cell, and
determining the probability of occupancy of the potentially occupied cell as a function of the determined segment portion, and using the probability density function.
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
Step 2a) Prong Two: Claim 1 does not integrate the abstract idea into a practical application. The claim recites an element of:
measuring, using at least one distance estimation sensor, a potential position of an object in the physical environment, wherein the sensor provides, for the measured potential position, a first coordinate according to a first dimension and a second coordinate according to a second dimension in a coordinate system of the sensor having at least two dimensions, using an identification module, and using an evaluation module.
The step is recited at a high level of generality (i.e. as a general means of measuring), and amounts to mere data gathering, which is a form of extra-solution activity. Other than reciting “measuring, using at least one distance estimation sensor” nothing in the claim elements preclude the step from being performed in the mind. For example, but for the “measuring, using at least one distance estimation sensor” language, the claim encompasses identifying a segment and evaluating a probability for cells by determining a portion of the segment and using a probability density function, which is understood to be a simple judgment as the identifying, evaluating, and determining are recited at a high level of generality. The additional elements of using an identification module, and using an evaluation module only encompasses performing the method via a computer or processor recited at a high level of generality. The mere recitation of “measuring, using at least one distance estimation sensor,” “using an identification module,” and “using an evaluation module” does not take the claim limitations out of the mental process grouping. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2b: Claim 1 is ineligible, as the additional elements in the claim amounts to no more than insignificant extra-solution activity. The step of “measuring, using at least one distance estimation sensor” is not considered to be more than what is well-understood, routine, and conventional activity in the field. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. Therefore, the claimed element does not amount to significantly more than the abstract idea.
The dependent claims 2-12 do not add anything significantly more to the abstract idea.

Allowable Subject Matter
Claims 13-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art alone or in combination does not disclose claim 13.
For example, Dia (US 2020/0341486 A1) in fig. 9 and paragraph [0092] discloses a range sensor (measuring device including at least one distance estimation sensor) and a segment superposed to an occupancy grid, in which each cell of the occupancy grid intersected (penetrated) by the segment receives a corresponding occupancy probability value.
However, Dia does not explicitly disclose at least wherein the probable values relating to the measured potential position associated with probability values given by a probability density function that can be represented by a curve having an apex which corresponds to the measured potential position,
the system comprising:
a module configured to evaluate a probability of occupancy of each of a plurality of potentially occupied cells of the occupancy grid, penetrated by the segment, the module including
a unit for determining the features of a segment portion included in the potentially occupied cell, and 
a unit for determining a probability of occupancy of the potentially occupied cell as a function of the segment portion and using the probability density function.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                 

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665